Hallam, J.
Defendant Mary McLarne and a former husband signed and ac*270knowledged a deed of land owned by her, naming Alice Volk Pettis, a daughter, now deceased, as grantee, but reserving a life estate in the grantor. The case turns on the question whether the deed was ever delivered. The trial court found that it was not delivered.
It is conceded that the deed was left in the possession of a relative, Fred Volk. Plaintiff claims that it was the deceased who left the deed with Volk. If so, it may be presumed that the deed had been previously delivered to deceased by the grantor.
Defendant Mary MeLarne denies that it was ever delivered to deceased.
There is testimony on behalf of defendants that the deed was left with Volk, not by deceased, but by defendant Mary MeLarne, and that she left it with directions to Volk to beep it for her until she called for it, or, if she died while he still had possession of it, then to turn it over to Alice Volk Pettis if she survived. Defendant Mary MeLarne later did in fact call upon Volk for the deed, and Volk delivered it to her and she destroyed it.
If the story on behalf of defendants is true, then, under all the authorities, there was no delivery of the deed. Delivery of a deed to a third person may be good delivery to the grantee, but it is a delivery to the grantee only when the grantor by some words or conduct evinces an intention to presently and unconditionally part with all control over it and. that it shall take effect according to its terms. Barnard v. Thurston, 86 Minn. 343, 90 N. W. 574; Dickson v. Miller, 124 Minn. 346, 145 N. W. 112; Wortz v. Wortz, 128 Minn. 251, 150 N. W. 809; Innes v. Potter, 130 Minn. 320, 321, 153 N. W. 604; Renehan v. McAvoy, 116 Md. 356, 81 Atl. 586, 38 L.R.A. (N.S.) 941. This, according to the evidence on behalf of the defendants, the grantor did not do. The findings of the trial court are sustained by the evidence.
Order affirmed.